      Case 1:21-mj-00291-GMH Document 11 Filed 03/19/21 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA         :
                                 :
          v.                     :     No. 1:21-mj-00291
                                 :
HOWARD B. ADAMS,                 :
                                 :
     Defendant.                  :

       GOVERNMENT’S UNOPPOSED MOTION FOR PROTECTIVE ORDER

     The United States of America, by and through the Acting

United States Attorney for the District of Columbia, and

pursuant to rule 16(d)(1) of the Federal Rules of Criminal

Procedure, hereby moves for a Protective Order to govern

discovery in this matter.

     A proposed Order is attached.      Counsel for the defendant

has advised that the defense does not oppose this motion.

                            Respectfully submitted,

                            CHANNING D. PHILLILPS
                            ACTING UNITED STATES ATTORNEY



                      by:   /s/ Michael C. Liebman_________
                            Michael C. Liebman
                            Assistant U.S. Attorney
                            D.C. Bar no. 479562
                            555 4th Street, N.W., room 9106
                            Washington, D.C. 20001
                            (202) 252-7243
                            (202) 353-9415 (fax)
                            michael.liebman@usdoj.gov
